

114 SRES 316 IS: Supporting the goals and ideals of American Education Week.
U.S. Senate
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 316IN THE SENATE OF THE UNITED STATESNovember 18, 2015Mrs. Capito (for herself, Ms. Baldwin, Mr. Kirk, Ms. Mikulski, Ms. Warren, and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the goals and ideals of American Education Week.
	
 Whereas November 16 through November 20, 2015 marks the 94th annual observance of American Education Week;
 Whereas public schools are the backbone of the democracy of the United States, providing young people with the tools they need to maintain the precious values of freedom, civility, and equality;
 Whereas, by equipping young people in the United States with both practical skills and broader intellectual abilities, public schools give young people hope for, and access to, a productive future;
 Whereas people working in the field of public education, including teachers, higher education faculty and staff, paraeducators, custodians, substitute educators, bus drivers, clerical workers, food service professionals, workers in skilled trades, health and student service workers, security guards, technical employees, and librarians, work tirelessly to serve children and communities throughout the United States with care and professionalism; and
 Whereas public schools are community linchpins, bringing together adults, children, educators, volunteers, business leaders, and elected officials in a common enterprise: Now, therefore, be it
	
 That the Senate— (1)supports the goals and ideals of American Education Week; and
 (2)encourages the people of the United States to observe American Education Week by reflecting on the positive impact of all those who work together to educate children.